Bloodwortit, J.
1. The judge did not abuse his discretion in • reopening the case and allowing the evidence introduced of which complaint is made in the first special ground of the motion for a new trial. In Atlantic Coast Line R. Co. v. Blalock, 8 Ga. App. 44, 48 (68 S. E. 743), Judge Bussell said: “As, in the broader light of out advancing intelligence, we more plainly see that the object of the trial is to reach the truth, the less is a progressive profession inclined to tolerate the observance of any technical rule which will tend only to test the skill and vigilance of the counsel, when it is at the expense of the real justice of the case.” In Ellenberg v. Sou. Ry. Co., 5 Ga. App. 389, 392 (63 S. E. 240); Judge Powell, citing the code section which is now § 5728 of the *494Civil Code (1910), said: “The trial of a case is not a mere game for testing the skill and vigilance of contesting lawyers, but is an investigation instituted for the purpose of ascertaining the truth.” See, in this connection, Cone v. American Surety Co., 29 Ga. App. 676 (6), 680 (116 S. E. 648), and cases cited.
2. There is no merit in the second special ground of the motion for a new trial.
3. The evidence is ample to support the verdict.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.